JUDGMENT ORDER

Goldberg, Senior Judge:
Upon consideration of the Final Results of Redetermination Pursuant to United States Court of International Trade Remand Order (“Redetermination Results”) filed by the Department of Commerce (“Commerce”) pursuant to the Court’s decision in Slater Steels Corp. v. United States, Slip Op. 03-162 (Dec. 16, 2003), and upon the parties’ comments regarding the Redetermination Results; upon all other papers filed herein, and upon due deliberation; the Court finds that Commerce adequately distinguished the five administrative determinations cited in the Court’s remand instructions. Accordingly, it is hereby
ORDERED that the Redetermination Results are sustained in all respects; and it is further
ORDERED that judgment is entered for defendant.
SO ORDERED.